UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05339 Concorde Funds, Inc. (Exact name of registrant as specified in charter) 5430 LBJ Freeway, Suite 1500, Dallas, TX75240-2675 (Address of principal executive offices) (Zip code) Gary B. Wood 5430 LBJ Freeway, Suite 1500, Dallas, TX75240-2675 (Name and address of agent for service) Registrant's telephone number, including area code: 972-404-1500 Date of fiscal year end: September 30th Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Oracle Corporation 10/9/2006 68389x105 orcl Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For Director 11 For For 2.Proposal for the approval of the adoption of the Fiscal Year 2007 Executive Bonus Plan. Issuer For For 3.Proposal to ratify the selection of Ernst & Young LLP as Independent Registered Public Accounting Firm of the Company for the Fiscal Year Ending May 31, 2007. Issuer For For 4.Proposal for the approval of the Amended and Restated 1993 Directors' Stock Plan. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Microsoft Corporation 11/14/2006 594918104 msft Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors For For 1A.William H. Gates, III Issuer For For 1B.Steven A. Ballmer Issuer For For 1C.James I. Cash, Jr. Issuer For For 1D.Dina Dublon Issuer For For 1E.Raymond V. Gilmartin Issuer For For 1F.David F. Marquardt Issuer For For 1G.Charles H. Noski Issuer For For 1H.Helmut Panke Issuer For For 1I.Jon A. Shirley Issuer For For 2.Ratification of the selection of Deloitte & Touche LLP as the Company's Independent Auditor Issuer Against Against 3.Shareholder Proposal - Restriction on selling products and services to foreign governments. Security Holder Against Against 4.Shareholdeer Proposal - Sexual orientation in Equal Employment Opportunity Policy. Security Holder Against Against 5.Shareholder Proposal - Hiring of Proxy Advisor. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Agilent Technologies, Inc. 2/26/2007 00846U101 a Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For 2.The ratification of the Audit and Finance Committee's appointment of PriceWaterhouseCoopers LLP as Agilent's Independent Registered Public Accounting Firm. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker The Walt Disney Company 3/7/2007 254687106 dis Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For Director 11 For For 2.To ratify the appointment of PriceWaterhouseCoopers LLP as the Company's Registered Public Accountants for 2007. Issuer For For 3.To approve the Amendments to the Amended and Restated 2005 Stock Incentive Plan. Issuer For For 4.To approve the Terms of the Amended and Restated 2002 Executive Performance Plan. Issuer Against Against 5.To approve the Shareholder Proposal relating to Greenmail. Security Holder Against Against 6.To approve the Shareholder Proposal to amend the Bylaws relating to Stockholder Rights Plan. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Headwaters Incorporated 2/26/2007 42210P102 hw Vote MRV Proposal Proposed by Issuer or Security Holder 1. Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For 2.Ratify the Selection by the Board of Earnst & Young, LLP as Independent Auditors of Headwaters for Fiscal 2007. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Tyco International, Ltd. 3/7/2007 902124106 tyc Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For Director 11 For For 1A.Approval of Reverse Stock Split of the Company's Common Shares at a Split Ratio of 1 for 4. Issuer For For 1B.Approval of Consequential Amendment to the Company's Amended and Restated By-Laws. Issuer For For 2.Re-appointment of Deloitte & Touche LLP as Tyco's Independent Auditors and Authorization for the Audit Committee of the Board of Directors to set the Auditors' Remuneration. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Pfizer Inc. 4/25/2007 717081103 pfe Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For Director 11 For For Director 12 For For 2.Proposal to ratify the selection of KPMG LLP as Independent Registered Public Accounting Firm for 2007. Issuer Against Against 3.Shareholder proposal relating to cumulative voting. Security Holder Against Against 4.Shareholder proposal requesting a report on the rationale for exploring animal experimentation. Security Holder Against Against 5.Shareholder proposal requesting a report on the feasibility of amending Pfizer's Corporate Policy on laboratory animal care and use. Security Holder Against Against 6.Shareholder proposal relating to qualifications for Director Nominees. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Vergy Ltd. 4/10/2007 Y93691106 vrgy Vote MRV Proposal Proposed by Issuer or Security Holder Not Voted - All shares sold prior to voting deadline For 1. Re-election of Mr. C. Scott Gibson as a Class I Director of the Company. Issuer For 2.Re-election of Mr. Eric Meurice as a Class I Director of the Company. Issuer For 3.Re-election of Dr. Claudine Simson as a Class I Director of the Company. Issuer For 4.Re-election of Mr. Adrian Dillon as a Class II Director of the Company. Issuer For 5.Re-election of Mr. Ernest L. Godshalk as a Class II Director of the Company. Issuer For 6.Re-election of Mr. Keith L. Barnes as a Class III Director of the Company. Issuer For 7.Re-election of Mr. Paul Chan Kwai Wah as a Class III Director of the Company. Issuer For 8.The re-appointment of PriceWaterhouseCoopers as the Singapore Independent Auditors for the Company for Fiscal Year 2007, and authorization for the Board of Directors to fix PriceWaterhouseCoopers' remuneration. Issuer For 9.The authorization for the Directors of the Company to allot and issue ordinary shares. Issuer For 10.Approve, ratify and confirm the Director cash compensation and additional cash compensation of the audit, compensation and nominating and governance committees paid during fiscal year 2006. Issuer For 11.Approve, ratify and confirm the Director cash compensation and additional cash compensation for the respective chairpersons of the audit, compensation and nominating and governance committees paid for the approximately 17.5 month period from November 1, 2007 through the 2008 Annual General Meeting of Shareholders. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Lehman Brothers Holding Inc 4/12/2007 524908100 leh Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. Election of Director:Michael L. Ainslie Issuer For For 1B. Election of Director:John F. Akers Issuer For For 1C. Election of Director:Roger S. Berlind Issuer For For 1D. Election of Director:Thomas H. Cruikshank Issuer For For 1E. Election of Director:Marsha Johnson Evans Issuer For For 1F. Election of Director:Richard S. Fuld, Jr. Issuer For For 1G. Election of Director:Sir Christopher Gent Issuer For For 1H. Election of Director:Roland A. Hernandez Issuer For For 1I. Election of Director:Henry Kaufman Issuer For For 1J. Election of Director:John D. Macomber Issuer For For 2.Ratify the selection of Ernst & Young LLP as the Company's Independent Register Public Accounting Firm for the 2007 fiscal year by the Audit Committee of the Board of Directors. Issuer For For 3.Approve an amendment to Lehman Brothers Holdings Inc. 2005 Stock Incentive Plan. Issuer Against Against 4.Stockholder proposal regarding political contributions. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker The Washington Post 5/10/2007 939640108 wpo Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer Not Voted/All shares sold prior to For Director 1 voting deadline For Director 2 For Director 3 For 2.To transact such other business as may properly come before said meeting or any adjournment thereof. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Lockheed Martin Corporation 4/26/2007 539830109 lmt Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For Director 11 For For Director 12 For For Director 13 For For Director 14 For For 2.Ratification of Appointment of Independent Auditors. Issuer Against Against 3.Stockholder proposal by Evelyn Y. Davis. Security Holder Against Against 4.Stockholder proposal by John Chevedden. Security Holder Against Against 5.Stockholder proposal by the Sisters of Mercy of the Americas, Regional Community of Detroit Charitable Trust and other groups. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Altria Group, Inc. 4/25/2007 02209S103 mo Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For Director 11 For For 2.Ratification of the selection of Independent Auditors. Issuer Against Against 3.Stockholder Proposal 1 - Cumulative Voting Security Holder Against Against 4.Stockholdr Proposal 2 - Informing children of their rights if forced to incure secondhad somke. Security Holder Against Against 5.Stockholder Proposal 3 - Stop all Company-sponsored "Campaigns" allededly oriented to prevent youth from smoking. Security Holder Against Against 6.Sotckholder Proposal 4 - Get out of traditional tobacco business by 2010 Security Holder Against Against 7.Stockholder Proposal 5 - Animal welfare policy Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Diebold, Incorporated 4/25/2007 253651103 dbd Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For 2.To ratify the appointment of KPMG, LLP as the Corporation's Independent Auditorrs for the year 2007. Issuer For For 3A.To approve amendments to the Amended Code of Regulations of Diebold, Incorporated relating to: Modernization and clarification of existing code. Issuer For For 3B.To approve amendments to the Amended Code of Regulations of Diebold, Incorporated realing to: A new NYSE requirement regarding uncertified shares. Issuer For For 3C.To approve amendments to the Amended Code of Regulations of Diebold, Incorporated relating to: Indemnification of Officers and Directors. Issuer For For 3D.To approve amendments to the Amended Code of Regulations of Diebold, Incorporated relating to: Notice of Shareholder Proposals. Issuer For For 3E.To approve amendments to the Amended Code of Regulations of Diebold, Incorporated relating to: Permitting the Board to amend the Code to the extent permitted by law. Issuer For For 4.To consider such other matters as may properly come before the meeting or any adjournment or postponement thereof. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Johnson & Johnson 4/25/2007 478160104 jnj Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For Director 11 For For 2.Ratification of appointment of PriceWaterhouseCoopers, LLP as Independent Registered Public Accounting Firm. Issuer Against Against 3.Proposal on majority voting requirement for Director Nominees. Security Holder Against Against 4.Proposal on Supplemental Retirement Plan. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Abbott Laboratories 4/26/2007 002824100 abt Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For Director 11 For For Director 12 For For Director 13 For For 2.Ratification of DeLoitte & Touche, LLP as Auditors. Issuer Against Against 3.Shareholder Proposal - Advisory Vote Security Holder Against Against 4.Shareholder Proposal - The roles of Chair and CEO Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker MBIA 5/2/2007 55262C100 mbi Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For 2.Approval of appointment of PriceWaterhoseCoopers, LLP as Independent Auditors. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Illinois Tool Works 5/3/2007 452308109 itw Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For 2.Ratification of the appointment of DeLoitte & Touche, LLP as ITW's Independent Public Accountants for 2007. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Waste Management, Inc. 5/4/2007 94106L109 wmi Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For 1A. Proposal to elect: Pastora San Juan Cafferty For For 1B. Proposal to elect: Frank M. Clark, Jr. For For 1C. Proposal to elect: Patrick W. Gross For For 1D. Proposal to elect: Thomas I. Morgan For For 1E. Proposal to elect: John C. Pope For For 1F. Proposal to elect: W. Robert Reum For For 1G. Proposal to elect: Steven G. Rothmeier For For 1H. Proposal to elect: David P. Steiner For For 1I. Proposal to elect: Thomas H. Weidemeyer For For 2.Proposal to ratify the appointment of Ernst & Young, LLP as the Independent Registered Public Accounting Firm for 2007. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Sealed Air Corporation 5/17/2007 81211K100 see Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Election of Hank Brown as a Director. Issuer For For 2.Election of Michael Chu as a Director. Issuer For For 3.Election of Lawrence R. Codey as a Director. Issuer For For 4.Election of T. J. Dermot Dunphy as a Director. Issuer For For 5.Election of Charles F. Farrell, Jr. as a Director. Issuer For For 6.Election of William V. Hickey as a Director. Issuer For For 7.Election of Jacqueline B. Kosecoff as a Director. Issuer For For 8.Election of Kenneth P. Manning as a Director. Issuer For For 9.Election of William J. Marino as a Director. Issuer For For 10.Ratification of the appointment of KPMG, LLP as the Independent Auditor for the year ending December 31, 2007. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker EMC Corporation 5/2/2007 268648102 emc Vote MRV Proposal Proposed by Issuer or Security Holder 1. Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For 2.To ratify the selection by the Audit Committee of the Board of Directors of PriceWaterhouseCoopers, LLP as EMC's Independent Auditors for the fiscal year ending December 31, 2007. Issuer For For 3.To approve an Amended and Restated EMC Corporation 2003 Stock Plan to increase by 100,000,000. Issuer For For 4.To approve an amendment to EMC's 1989 Employee Stock Purchase Plan to increase by 25,000,000 Issuer For For 5.To eliminate EMC's classified Board structure and provide for the annual election of each Director. Issuer Against Against 6.To act upon a shareholder proposal relating to EMC's Audit Committee, as described in EMC's Proxy Statement. Security Holder Against Against 7.To act upon a shareholder porposal relating to election of Directors by majority vote, as described in EMC's Proxy Statement. Security Holder Against Against 8.To act upon a shareholder proposal relating to simple majority vote, as described in EMC's Proxy Statement. Security Holder Against Against 9.To act upon a shareholder proposal relating to pay-for-superior performance, as described in EMC's Proxy Statement. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Delphi Financial Group 5/7/2007 247131105 dfg Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For Director 10 For For Director 11 For For Director 12 For For 2.Approval of the amendment to the 2003 Employee Long-Term Incentive and Share Award Plan to increase the number of shares available thereunder. Issuer For For 3.To transact such other business as properly comes before the meeting or any adjournment thereof. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Cimarex Energy Co. 5/15/2007 17178101 xec Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For 2.Ratify appointment of KPMG LLP as Independent Auditors for 2007. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Terex Corporation 5/16/2007 880779103 tex Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For Director 5 For For Director 6 For For Director 7 For For Director 8 For For Director 9 For For 2.Ratification of selection of Independent Registerd Public Accounting Firm. Issuer For For 3.Amendment of Terex Certificate of Incorporation to increase number of authorized shares of common stock. Issuer For For 4.Approval of Amendment and Restatement of Terex Employee Stock Purchase Plan. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Pulte Homes, Inc. 5/9/2007 745864101 phm Vote MRV Proposal Proposed by Issuer or Security Holder 1. Directors Issuer For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For 2.To ratify the appointment of Ernst & young LLP as Pulte Homes' Independent Registered Public Accounting Firm for the fiscal year ending December 31, 2007 Issuer Against Against 3.A shareholder proposal requesting the election of Directors by a majority, rather than plurality, vote. Security Holder Against Against 4.A shareholder proposal requesting the declassification of the Board of Directors. Security Holder Against Against 5.A shareholder proposal requesting the formation of a majority vote shareholder committee. Security Holder Against Against 6.A shareholder proposal regarding the use of performance-based options. Security Holder Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Fiserv, Inc. 5/22/2007 337738108 fisv Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For 2.To approve an amendment to our Articles of Incorporation to allow our By-Laws to provide for a Majority Voting Standard for the election of Directors in uncontested elections. Issuer For For 3.To approve the Fiserv, Inc. 2007 Omnibus Incentive Plan. Issuer For For 4.To ratify the selection of Deloitte & Touche LLP as our Independent Registered Public Accounting Firm for 2007. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker The Bank of New York Company, Inc. 5/23/2007 064057102 bk Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.To adopt the Amended and Restated Agreement and Plan of Merger dated as of 12/03/06, Amended and Restated as of 2/23/07, and further Amended and Restated as of 3/30/07, by and between Mellon Financial Corporation, The Bank of New York Company, Inc. and the Bank of New York Mellon Corporation, all as more fully described in the Proxy Statement. Issuer For For 2.To approve a provision in the Certificate of Incorporation of Newco requiring the affirmative vote of the holders of at least 75 percent of the outstanding voting shares of Newco for direct shareholder amendment of Article V of the By-Laws, all as more fully described in the Proxy Statement. Issuer For For 3.To approve the numer of authorized shares of Newco Capital Stock as set forth in Newco's Certificate of Incorporation. Issuer For For 4.To adjourn The Bank of New York special meeting, if necessary or appropriate, including to solicit additional proxies. Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Devon Energy Corporation 6/5/2007 25179M103 dvn Vote MRV Proposal Proposed by Issuer or Security Holder 1.Directors Issuer For For Director 1 For For Director 2 For For 2.Ratify the appointment of the Company's Independentauditors for 2008 Issuer Name of Fund: Concorde Value Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker Lowe's Companies, Inc. 5/25/2007 548661107 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Directors For For Director 1 For For Director 2 For For Director 3 For For Director 4 For For 2.Approve an amendment to the Lowe's Companies employee stock option plan - stock options for everyone - to increase the number of shares authorized for issuance under the plan. For For 3.Ratify the appointment of Deloitte & Touche LLP as the Company's independent accountants. Against Against 4.Shareholder proposal establishing minimum share ownership requirement for director nominees. Against Against 5. Shareholder proposal requesting annual report on wood procurement. Against Against 6.Shareholder proposal regarding annual election of each director. Against Against 7.Shareholder proposal regarding executive severance agreements. Against Against 8.Shareholder proposal regarding executive compensation plan. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Concorde Funds, Inc. By (Signature and Title)*/s/John A. Stetter John A. Stetter, Secretary Principal Executive Officer Date7/11/2007 * Print the name and title of each signing officer under his or her signature.
